Citation Nr: 1010221	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  00-14 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for a right lower 
extremity disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 16, 1981, to 
December 18, 1981. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the above claims.  When this claim 
was originally before the Board in April 2008, it was 
remanded for further development. The Veteran provided 
testimony before a Decision Review Officer (DRO) in November 
2007, and a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran asserts that service connection is warranted for 
a low back disorder, a right hip disorder, and a right lower 
extremity disorder.  Specifically, she contends that, during 
basic training, a load of duffle bags fell on her head, 
causing a cervical spine injury that has resulted in 
radiating pain in her low back, right hip, and right leg.  
The Veteran has also reported having a continuity of 
symptomatology since separation from service.  

At the outset, the Board notes that the Veteran is not 
service-connected for a cervical spine disability.

The Veteran's service treatment records reveal that she was 
treated for neck and shoulder pain at the Army Hospital at 
Fort Jackson in November 1981.  During treatment, she 
reported that, while riding in a cattle car during basic 
training, a load of duffle bags fell on her head, causing a 
neck injury; she was diagnosed with a neck strain, secondary 
to trauma.  A subsequent clinical treatment record dated on 
December 10, 1981, provides a brief history of the Veteran's 
in-service treatment for cervical strain, noting that she was 
admitted to the orthopedic department of the hospital, where 
a physical examination revealed stiffness and spasm of the 
paravertebral muscles, primarily on the right side and 
posteriorly.  Cervical x-rays taken at that time revealed no 
abnormalities other than a loss of the normal lordotic curve 
secondary to muscle spasm.  The Board notes that shortly 
after the Veteran was released from the hospital in December 
1981, she was given a medical discharge from service based on 
gynecological problems.  

Post-service, the evidence of record, including private 
treatment records dated from January 1995 to September 2007 
and VA treatment records dated from May 2007 to June 2009, 
indicates that the Veteran began treatment for low back and 
right lower extremity pain in February 1996, and has received 
fairly consistent treatment since.  

When the Board remanded this case in April 2008, it directed 
the RO/AMC to arrange for a VA examination to determine the 
nature, extent, onset, and etiology of any low back, right 
hip, and right lower extremity disability found to be 
present, providing a specific diagnosis of any conditions 
found to be present.  The Board also requested that the 
examiner determine whether it was as likely as not that the 
Veteran's low back, right hip, and/or right lower extremity 
disabilities had their onset during service, and in doing so, 
the Board requested the examiner to specifically acknowledge 
the lay evidence of record regarding a continuity of 
symptomatology since service.  Additionally, the examiner was 
requested to determine whether any low back, right hip, or 
right lower extremity disability found to be present was 
caused or aggravated by her service-connected residuals of a 
left foot injury.  Finally, the Board requested that the 
examiner provide a rationale for any opinions provided.  

A review of the record reveals that, in July 2009, the 
Veteran was afforded a VA examination.  At the outset, the 
examiner noted that the Veteran's claims file was reviewed.  
In regard to her right hip and right lower extremity 
conditions, the examiner noted that the Veteran reported 
having right hip pain and right lower extremity weakness 
since 1985, with no specific injury causing this pain, for 
which she first received treatment in 1985.  According to the 
Veteran, a 1985 x-ray indicated that her hip pain was caused 
by a back condition; however, she further reported that a 
subsequent x-ray taken in 1990 revealed that her pain was 
actually from a hip condition.  In regard to her back 
condition, the examiner noted the Veteran's report that this 
condition began in 1981, and that shortly after separation 
from service, in 1982, she began rehabilitation for her right 
shoulder and low back, which she continued for a year.  The 
Veteran reported that she has had constant low back pain 
since 1982.  The Veteran also reported that a private 
magnetic resonance image revealed two herniated discs; that 
she "broke her back" coughing in January 2008 and February 
2009; and that she had gone to the emergency room due to 
severe back pain on several occasions, including once in the 
past year.  

Based on his examination, the examiner diagnosed the Veteran 
with lumbar strain with radiculopathy and sciatica with right 
hip pain, and went on to provide the opinion that these 
conditions were less likely than not caused by or related to 
service, and was less likely than not aggravated by her 
service-connected residuals of a left foot injury.  In this 
regard, the examiner stated that there was no evidence of a 
chronic low back, right hip, or right lower extremity during 
active duty, or evidence of a compensable low back, right 
hip, or right lower extremity condition within one year of 
discharge.  Additionally, the examiner went on to state that 
there were no abnormal radiological findings of her right hip 
or low back indicating that her residuals of a left foot 
injury had aggravated or caused her low back or right hip 
conditions.  

While the July 2009 VA examiner noted the Veteran's reports 
of a continuity of symptomatology since service in his 
introductory remarks of the examination report, he appears to 
have failed to consider the Veteran's statements when 
rendering his opinion.  The examiner instead relied solely on 
the fact that there was no evidence treatment for a chronic 
low back, right hip, or right lower extremity condition 
during service, and no evidence of a compensable disability 
within one year of separation from service.  As such, he 
failed to specifically acknowledge the lay evidence of record 
regarding a continuity of symptomatology since service in 
rendering this opinion.  In this regard, the Board notes 
that, in Stegall v. West, 11 Vet. App. 268, 271 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a remand by the Board confers on the Veteran, as a 
matter of law, the right to compliance with the remand 
orders, and imposes upon the Secretary a concomitant duty to 
ensure compliance with the terms of the remand.  Id. at 271.  
Accordingly, the Board finds that another remand is necessary 
for compliance with the April 2008 remand instructions.  Id.   
Moreover, in requesting a further VA examination and medical 
opinion, the Board points out that, under Dalton v. 
Nicholson, 21 Vet. App. 23 (2007), an examination will be 
found to be inadequate where the examiner does not comment on 
the Veteran's report of an in-service injury, but instead 
relies on the service medical records to provide a negative 
opinion.  

As this case is being remanded for the foregoing reason, any 
recent VA treatment records pertaining to the Veteran's low 
back, right hip, and right lower extremity conditions should 
also be obtained on remand.  Additionally, efforts should be 
taken to obtain any recent emergency room records for 
treatment for the Veteran's low back pain, as well as any 
private treatment records dated from January 1982 to February 
1996 for her low back, right hip, and right lower extremity 
pain.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request the Veteran 
to identify any private medical care 
providers that have treated her low back, 
right hip, and right lower extremity 
conditions from separation from service in 
December 1981 to February 1996, and from 
September 2007 to present.  After 
obtaining any required authorizations, the 
RO/AMC should make arrangements to obtain 
the Veteran's complete private treatment 
records.  The Board is particularly 
interested in records from low back 
rehabilitation treatment in 1982, x-ray 
reports from 1985 and 1990, right hip 
treatment in 1985, and any recent 
emergency room treatment for her low back, 
right hip, and right lower extremity pain.   

2.  The RO/AMC shall make arrangements to 
obtain a complete copy of the appellant's 
treatment records for a low back, right 
hip, and/or right lower extremity 
condition from the Abilene, Texas, VA 
Medical Center, dated since June 2009.

3.  Thereafter, the RO/AMC should ask the 
examiner who conducted the July 2009 VA 
examination, if available, to provide an 
addendum to that opinion, or arrange for 
the Veteran to undergo an appropriate VA 
examination to determine the nature, 
onset, and etiology of her low back, right 
hip, and right lower extremity.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted, including x-rays if 
required.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any low back, right 
hip, and/or right lower extremity, i.e., 
lumbar strain with radiculopathy and 
sciatica with right hip pain.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any current low back, right hip, and/or 
right lower extremity had its onset during 
active service or is related to any in-
service disease, event, or injury, 
including the November 1981 injury when a 
load of duffle bags fell on her head, 
causing a neck injury.

In doing so, the examiner should 
specifically acknowledge and consider the 
Veteran's reports of a continuity of 
symptomatology since service.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
her representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until she is so informed.  She has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


